DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Final Rejection is in response to Applicant’s Amendments/Remarks filed on 3 May, 2021. The amendments have been entered. 
Accordingly, claims 1, 4-6, 9, and 11-16 remain pending, wherein claims 2-3, 7-8, and 10 have been cancelled.

Drawings
The drawings were received on 3 May, 2021.  These drawings are accepted, and correct all drawing objections set forth within the Non-Final Rejection mailed on the 3 February, 2021.

Specification
The amendments to the specification were received on 3 May, 2021.  These corrections are accepted, and correct all specification objections set forth within the Non-Final Rejection mailed on the 3 February, 2021, without importing any new matter.

Claim Interpretation
The claim interpretations, made under 35 U.S.C. 112(f), as set forth within the Non-Final Rejection mailed on 3 February, 2021 have been withdrawn. The Applicant has provided sufficient structure to “a heat exchange air switching part”, such that the claim limitation fails the three-prong test set forth within MPEP §2181 – I.  Further, Applicant has renamed “control part” to “controller”, as supported by the specification, originally filed, at pg. 16, line 23 – pg. 17, line 2, such that the claim limitation, further, fails the three-prong test set forth within MPEP §2181 – I. These limitations no longer invoke interpretation under 35 U.S.C. 112(f), and thereby are given plain meaning based on the structure and context set forth by the claims.

Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 recites “wherein the heat exchange air switching part includes: a cooling fan configured to draw an air toward the air-cooled heat exchanger; an engine room air introduction flow path configured to introduce the engine room air toward the air-cooled heat exchanger; an outdoor air introduction flow path configured to introduce the outdoor air toward the air-cooled heat exchanger…; and a controller configured to control the heat exchange air switching door to a position at which the engine room air introduction flow path is blocked or a position at which the outdoor air introduction flow path is blocked, depending on the air conditioner mode or the heat pump mode”. It is evident based on the context of claims 4-5, in light of the specification, that “a cooling fan”, “an engine room air introduction flow path”, “an outdoor air introduction flow path”, a controller” are the same structures included in the “heat exchange air switching part” of claim 4, in view of the interpretation of claim 4 under 35 U.S.C. 112(b) for examination (see below). Thus, claim 5 should be corrected to reflect the connection between the structures of the “heat exchange air switching part” recited in claim 4 with those of claim 5. In particular, the claim should be amended to recite - -wherein the heat exchange air switching part includes: [[a]] the cooling fan configured to draw an air toward the air-cooled heat exchanger; [[an]] the engine room air introduction flow path configured to introduce the engine room air toward the air-cooled heat exchanger; [[an]] the outdoor air introduction flow path configured to introduce the outdoor air toward the air-cooled heat exchanger…; and [[a]] the controller configured to control the heat exchange air switching door to a position at which the engine room air introduction flow path is blocked or a position at which the outdoor air introduction flow path is blocked, depending on the air conditioner mode or the heat pump mode - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the outdoor air introduction flow path of the heat exchange air switching part" in lines 21-22.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being interpreted that claim 4 further recites - - a heat exchange air switching part including a cooling fan, an engine room air introduction flow path, an outdoor air introduction flow path, and a controller - - at lines 8-9, so as to provide for antecedent basis for the limitation recited in lines 21-22, and further antecedent basis for “the outdoor air introduction flow path” recited in claims 5 and 6.
Further, claim 4 recites the limitation “the cowl” in line 23. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being interpreted that claim 4 further recites - - [[the]] a cowl - - at line 23.
Claim 5-6 depend from rejected claim 4, and thereby, are further rejected due to dependency. Further, note, claims 5-6 recite the limitation “the outdoor air introduction flow path”, which lacks antecedent basis, in view of the claims, as currently presented. For examination purposes, as noted above, it is being interpreted that claim 4 further recites - - a heat exchange air switching part including a cooling fan, an engine room air introduction flow path, an outdoor air introduction flow path, and a controller - - at lines 8-9, so as to provide for antecedent basis for the limitation recited in lines 21-22, and further antecedent basis for “the outdoor air introduction flow path” recited in claims 5 and 6.
Claim 9 recites the limitation "the outdoor air introduction flow path of the heat exchange air switching part" in line 22.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being interpreted that claim 9 further recites - - a heat exchange air switching part including a cooling fan, an engine room air introduction flow path, an outdoor air introduction flow path, and a controller - - at lines 8-9, so as to provide for antecedent basis for the limitation recited in line 22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over HESSE (US 6,913,067 B2 –published 5 July, 2005), in view of KAJITANI (US5,284,025 – published 8 February, 1994) and NISSAN MOTOR CORPORATION (NPL: Future Technology - In Wheel Motor - NISSAN MOTOR CORPORATION (May 2015)).
As to claim 1, HESSE discloses a vehicular air conditioning system (abstract, lines 1-13), comprising:
a heat pump side refrigerant circulation line (13; col.2, line 58) including a compressor (6; col.2, line 52), a water-cooled heat exchanger (10; col.2, lines 43-46), a heat pump mode expansion valve (14; col.2, lines 54-55), an air-cooled heat exchanger (7; col.4, lines 10-11), an air conditioner mode expansion valve (9; col.3, lines 5-6) and an evaporator (5; col.3, line 7), 
a heater core side cooling water circulation line (17; col.2, lines 46-48) including a heater core (2; col.3, lines 16-22) and a water pump (3; col.5, line 55; figure 1), 
and wherein the heat pump side refrigerant circulation line is configured to generate cold energy in the evaporator in an air conditioner mode (col.3, lines 33-36) and to generate heat in the water-cooled heat exchanger in a heat pump mode (col.3, lines 14-22), and
the air-cooled heat exchanger is configured to allow a refrigerant to exchange heat with air in the air conditioner mode and the heat pump mode (col.3, lines 14-67, wherein refrigerant flows through the air-cooled heat exchanger, 7, within the air conditioner and heat pump modes, in view of col.4, lines 10-11 which provide that ambient air is supplied through the air-cooled heat exchanger, 7); and
the air-cooled heat exchanger serves as a condenser in the air conditioning mode (col.3, lines 41-46 and 49-52 which provide the air-cooled heat exchanger, 7, cools the refrigerant, thus, exemplifies a condenser function) and serves as an evaporator in the heat pump mode (col.3, lines 26-27 which provides the air-cooled heat exchanger, 7, heating the refrigerant, thus, exemplifies an evaporator function), and
the air-cooled heat exchanger(7) is configured to cause refrigerant introduced into the air conditioning mode expansion valve (ol.3, lines 64-69) to exchange heat with air so as to reduce a temperature of a refrigerant (col.3, lines 41-45 and  49-52, in view of ambient air being supplied to the air-cooled heat exchanger via the recitation in col.4, lines 10-11), in the air conditioner mode(col.3, line 32) and configured to cause refrigerant discharged from the heat pump mode expansion valve to exchange heat with air so as to increase a temperature of the refrigerant (col.2, line 66 – col.4, line 4; col. 4, lines 16-31).
	Although, HESSE discloses the air-cooled heat exchanger, as claimed, is provided to exchange heat between the refrigerant within the heat pump side refrigerant circulation line and an air, HESSE does not explicitly disclose, teach, or suggest that a heat exchange air switching part  including a cooling fan, an engine room air introduction flow path, and a controller, the heat exchange air switching part configured to introduce on of air having different temperatures toward the air-cooled heat exchanger depending upon the mode of operation of the system (e.g., air conditioner mode ore heat pump mode), so as to provide two different temperature airs exchanging heat with the air-cooled heat exchanger, so as to be able to provide the result of the heat pump mode in the last claim limitation (“in the heat pump mode, the air-cooled heat exchanger exchanges heat with air having a higher temperature than in the air conditioner mode, thereby increasing the heating temperature of the water-cooled heat exchanger and enhancing the efficiency of the heat pump).
	However, KAJITANI is within the field of endeavor by teaching a vehicular air conditioning system (abstract, lines 1-13; col.1, lines 7-9), wherein a heat exchanger may be placed within an air duct (combination of 16, 17, and 18; col.8, lines20-28) of an heat exchange air switching part, which includes: a cooling fan (3; col.7, lines 42-45), an outdoor air introduction duct (17; col.8,lines 25-26) and waste heat equipment room duct (16; col.8, lines 23-25) that, respectively, supply air from either outside the vehicle or from an waste heat equipment room (e.g., the room that houses the drive shaft motor) depending on the mode of operation of the air-conditioning system (col.2, lines 10-22). Particularly, the air duct contains switching doors(19 and 20; col.8, lines 28-31) at the air intake section of the air-cooled heat exchanger to provide switching between the two air ducts which, respectively, provide outside air or waste heat equipment room air during air-conditioning modes or heat pump modes (col.2, lines 10-22; col.7, lines 39-42).  A controller (21), further, is provided to the heat exchange air switching part to provide control thereof (col.8, lines 35-38).  In addition, it is envisioned that the air being directed through the ducting of the heat exchange air switching part can be controlled based on the temperatures of the air flowing therethrough (col.3, lines 16-34). This provides that higher temperature air may be provided to the heat exchanger in the heat pump mode than in the air conditioning mode (col.3, lines 16-23). The addition of the heat exchanger within an air switching duct, with the defined respective parts, enables different airflows to be provided to the heat exchanger, so as to at least be able to provide waste heat from the drive shaft motor, located in the waste heat equipment room, to be used in a heating mode operation of the air conditioning system to improve heating capacity and efficiency and prevent decreased cooling capacity and efficiency caused by an increase in the air temperature from the waste heat by directing outdoor air to the heat exchanger during the cooling mode (col.7, lines 34-60; col.8, lines 20-59; col.9, lines 7-53).  Therefore, it would be advantageous for one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify HESSE, with the teachings of KAJITANI, to provide the air-cooled heat exchanger of the refrigeration system of a vehicular air-conditioning system to be provided within an air duct structure of the heat exchange air switching part, with associated parts, that is configured to switch the air, based on mode, to provide different temperature airs, either waste heat equipment air or outdoor air, to the heat exchanger depending on the mode of operation (e.g., an air conditioner mode or a heat pump mode) for these reasons. In doing so, the air-cooled heat exchanger (7) of HESSE would be able to be provided within the heat exchange air switching part, as taught by KAJITANI, and provided with air having different temperatures dependent upon the mode of operation (e.g., air conditioner mode or heat pump mode). In addition to this, higher temperature air could be provided to the air-cooled heat exchanger, as taught by KAJITANI for the above reasons to provide increased efficiency during heating or cooling operations by providing air of an adequate temperature to the heat exchanger within the specified mode.
Note, the last limitation of claim 1 recites, “wherein, in the heat pump mode, the air-cooled heat exchanger exchanges heat with air having a higher temperature than in the air conditioner mode, thereby increasing the heating temperature of the water-cooled heat exchanger and enhancing the efficiency of the heat pump”. As HESSE, as modified by KAJITANI, provides higher temperature air being supplied to the air-cooled heat exchanger as described, the system then is capable of providing the result of increasing the heating temperature of the water-cooled heat exchanger and enhancing the efficiency of the heat pump, as this is a result of supplying higher temperature air to the air cooled heat exchanger within the heat pump mode. As the claim does not provide any further structural limitations which differentiate how this result or operation is being achieved, it is found that HESSE, in view of KAJITANI, is capable of functioning as such. See MPEP §21114-II.
Secondly, it will be noted that the drive shaft motor of KAJITANI is equivalent to the engine of a conventional gas-engine vehicle, in view of the teachings of NISSAN MOTOR CORPORATION. At page 1, NISSAN MOTOR CORPORATION states conventional EV’s (electric vehicles) are designed to substitute the gasoline engine with an electric motor for allowing use of automotive technology already existing in gas-engine vehicles (pg. 2 of NISSAN MOTOR CORPORATION). This electric motor is positioned where the engine of conventional gas-engine vehicles is located, and transfers power to the wheels via connection to a drive shaft  (pg. 2 of NISSAN MOTOR CORPORATION), which is the same as conventional gas engine vehicles. Therefore, it is seen that the drive shaft motor of an electric vehicle is synonymous with an engine of an electric vehicle. With the teachings of NISSAN MOTOR CORPORATION, it is provided in the combination of HESSE, in view of KAJITANI, that the drive shaft motor which is used as a waste heat source provided to the heat exchanger, via an air duct in the heat pump mode, is in fact providing engine air from the engine room to the heat exchanger. Thus, the combination of HESSE, in view of KAJITANI and NISSAN MOTOR CORPORATION, teach the claimed invention defined by claim 1.

As to claim 11, HESSE discloses a method for controlling a vehicular air conditioning system (abstract, lines 1-13) which comprises a heat pump side refrigerant circulation line (13; col.2, line 58) including a compressor (6; col.2, line 52), a water-cooled heat exchanger (10; col.2, lines 43-46), a heat pump mode expansion valve (14; col.2, lines 54-55), an air-cooled heat exchanger (7; col.4, lines 10-11), an air conditioner mode expansion valve (9; col.3, lines 5-6) and an evaporator (5; col.3, line 7), the heat pump side refrigerant circulation line configured to generate cold energy in the evaporator in an air conditioner mode (col.3, lines 33-36) and to generate heat in the water-cooled heat exchanger in a heat pump mode (col.3, lines 14-22), the method comprising:
 	(a) allowing the air-cooled heat exchanger to exchange heat with an ambient air in the air conditioner mode and the heat pump mode (col.3, lines 14-67, wherein refrigerant flows through the air-cooled heat exchanger, 7, within the air conditioner and heat pump modes, in view of col.4, lines 10-11 which provide that ambient air is supplied through the air-cooled heat exchanger, 7).
	Although, HESSE discloses the air-cooled heat exchanger, as claimed, is provided to exchange heat between the refrigerant within the heat pump side refrigerant circulation line and an ambient air, HESSE does not explicitly disclose, teach, or suggest the method includes switching the air, which includes outside air and engine room air, to exchange heat with the air-cooled heat exchanger, depending upon the mode of operation of the system (e.g., air conditioner mode ore heat pump mode).
	However, KAJITANI is within the field of endeavor by teaching a vehicular air conditioning system (abstract, lines 1-13; col.1, lines 7-9), wherein a heat exchanger may be placed within an air duct (combination of 10, 11, and 12; col.7, lines 37-39), which includes an outdoor air introduction duct (11; col.7, lines 36-37) and waste heat equipment room duct (10; col.7, lines 34-36) that, respectively, supply air from either outside the vehicle or from an waste heat equipment room (e.g., the room that houses the drive shaft motor) depending on the mode of operation of the air-conditioning system (col.2, lines 10-22). Particularly, the air duct contains a switching door(13) at the air intake section of the air-cooled heat exchanger to provide switching between the two air ducts which, respectively, provide outside air or waste heat equipment room air during air-conditioning modes or heat pump modes (col.2, lines 10-22; col.7, lines 39-42), in addition to a fan (3; col.7, lines 42-45) .  The addition of the heat exchanger within an air switching duct, with the defined respective parts, enables different airflows to be provided to the heat exchanger, so as to at least be able to provide waste heat from the drive shaft motor, located in the waste heat equipment room, to be used in a heating mode operation of the air conditioning system to improve heating capacity and efficiency and prevent decreased cooling capacity and efficiency caused by an increase in the air temperature from the waste heat by directing outdoor air to the heat exchanger during the cooling mode (col.7, lines 34-60).  Therefore, it would be advantageous for one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify HESSE, with the teachings of KAJITANI, to provide the system to be controlled in such a manner that the type of ambient air, such as waste heat equipment air or outdoor air, provided to the air-cooled heat exchanger of the refrigeration system of a vehicular air-conditioning system is switched depending on the mode of operation (e.g., an air conditioner mode or a heat pump mode) for these reasons.
Secondly, it will be noted that the drive shaft motor of KAJITANI is equivalent to the engine of a conventional gas-engine vehicle, in view of the teachings of NISSAN MOTOR CORPORATION. At page 1, NISSAN MOTOR CORPORATION states conventional EV’s (electric vehicles) are designed to substitute the gasoline engine with an electric motor for allowing use of automotive technology already existing in gas-engine vehicles (pg. 2 of NISSAN MOTOR CORPORATION). This electric motor is positioned where the engine of conventional gas-engine vehicles is located, and transfers power to the wheels via connection to a drive shaft  (pg. 2 of NISSAN MOTOR CORPORATION), which is the same as conventional gas engine vehicles. Therefore, it is seen that the drive shaft motor of an electric vehicle is synonymous with an engine of an electric vehicle. With the teachings of NISSAN MOTOR CORPORATION, it is provided in the combination of HESSE, in view of KAJITANI, that the drive shaft motor which is used as a waste heat source provided to the heat exchanger, via an air duct in the heat pump mode, is in fact providing engine air from the engine room to the heat exchanger. Thus, the combination of HESSE, in view of KAJITANI and NISSAN MOTOR CORPORATION, teach the claimed invention defined by claim 11.

As to claim 12, HESSE, as modified by KAJITANI and NISSAN MOTOR CORPORATION, taught within the rejection of claim 11 (which claim 12 depends), the air-cooled heat exchanger may be placed within an air duct (combination of 10, 11, and 12; col.7, lines 37-39), which includes an outdoor air introduction duct (11; col.7, lines 36-37) and waste heat equipment room duct (10; col.7, lines 34-36) that, respectively, supply air from either outside the vehicle or from an waste heat equipment room (e.g., the room that houses the drive shaft motor) depending on the mode of operation of the air-conditioning system (col.2, lines 10-22). Particularly, the air duct contains a switching door(13) at the air intake section of the air-cooled heat exchanger to provide switching between the two air ducts which, respectively, provide outside air or waste heat equipment room air during air-conditioning modes or heat pump modes (col.2, lines 10-22; col.7, lines 39-42), in addition to a fan (3; col.7, lines 42-45) .  The addition of the heat exchanger within an air switching duct, with the defined respective parts, enables different airflows to be provided to the air-cooled heat exchanger, so as to at least be able to provide waste heat from the drive shaft motor, located in the waste heat equipment room, to be used in a heating mode operation of the air conditioning system to improve heating capacity and efficiency and prevent decreased cooling capacity and efficiency caused by an increase in the air temperature from the waste heat by directing outdoor air to the heat exchanger during the cooling mode (col.7, lines 34-60). However, as presently modified, it has not been provided by the previous rejection that the temperature of the air introduced in the different modes is different.
KAJITANI, however, teaches the ambient air, either of outdoor air or waste heat equipment air, introduced through the air duct to the air-cooled heat exchanger is of different temperatures (col.7, lines 46-60, wherein the waste heat equipment air is outdoor air supplied to the drive shaft motor that is subsequently heated by the drive shaft motor in the heat pump mode, and the outdoor air is not heated in the cooling mode), such that depending on the mode state of the system different temperature air can be provided to the air-cooled heat exchanger via the air duct, with associated components. Again, the addition of the heat exchanger within an air switching duct, with the defined respective parts, enables different airflows to be provided to the air-cooled heat exchanger, so as to at least be able to provide waste heat from the drive shaft motor, located in the waste heat equipment room, to be used in a heating mode operation of the air conditioning system to improve heating capacity and efficiency and prevent decreased cooling capacity and efficiency caused by an increase in the air temperature from the waste heat by directing outdoor air to the heat exchanger during the cooling mode (col.7, lines 34-60). Therefore, it would be advantageous for one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify HESSE, in view of KAJITANI and NISSAN MOTOR CORPORATION, further with the teachings of KAJITANI, to provide different temperature air is provided to the air-cooled heat exchanger via the heat exchange air switching part depending on the mode of operation (e.g., an air conditioner mode or a heat pump mode) for the above reasons.

As to claim 13, HESSE, as modified by KAJITANI and NISSAN MOTOR CORPORATION, taught within the rejection of claims 11-12 (which claim 13 depends), wherein in (a) an engine room air or an outdoor air is introduced toward the air-cooled heat exchanger depending on the air conditioning mode or heat pump mode (col.7, lines 34-60 of KATJITANI, in view of the previous discussion with NISSAN MOTOR CORPORATION that provided the drive shaft motor is equivalent to an engine and positioned within an engine room). Therefore, it is believed, through the previous rejections of claims 11-12, which modified HESSE, by KAJITANI and NISSAN MOTOR CORPORATION, to incorporate ambient air being either engine room air or outdoor air supplied to the air-cooled heat exchanger based upon the mode of operation of the system was previously taught for the reasons previously provided.

As to claim 14, HESSE, as modified by KAJITANI and NISSAN MOTOR CORPORATION, previously taught in the rejections of claims 11-13(which claim 14 depends), that the outdoor air is introduced toward the air-cooled heat exchanger in the air conditioner mode so that the air-cooled heat exchanger can exchange heat with the outdoor air(col.2, lines 36-49 and col.7, lines 34-60 of KAJITANI), and the engine room air is introduced toward the air-cooled heat exchanger in the heat pump mode so that the air cooled heat exchanger can exchange heat with the engine room air(col.2, lines 36-49 and col.7, lines 34-60 of KAJITANI).Particularly, it has been previously discussed, that the air intake section of the air-cooled heat exchanger to provide switching between the two air ducts which, respectively, provide outside air or waste heat equipment room air during air-conditioning modes or heat pump modes (col.2, lines 10-22; col.7, lines 39-42). The addition of the heat exchanger within an air switching duct, with the defined respective parts, enables different airflows to be provided to the air-cooled heat exchanger, so as to at least be able to provide waste heat from the drive shaft motor, located in the waste heat equipment room, to be used in a heating mode operation of the air conditioning system to improve heating capacity and efficiency and prevent decreased cooling capacity and efficiency caused by an increase in the air temperature from the waste heat by directing outdoor air to the heat exchanger during the cooling mode (col.7, lines 34-60). Therefore, it is believed, through the previous rejections of claims 11-13, at least, which modified HESSE, by KAJITANI and NISSAN MOTOR CORPORATION, to incorporate to incorporate ambient air being either engine room air or outdoor air supplied to the air-cooled heat exchanger based upon the specified mode of operation of the system within claim 14, was previously taught for the reasons previously provided.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over HESSE (US 6,913,067 B2 –published 5 July, 2005), in view of KAJITANI (US5,284,025 – published 8 February, 1994), NISSAN MOTOR CORPORATION (NPL: Future Technology - In Wheel Motor - NISSAN MOTOR CORPORATION (May 2015)), and JACOBS (US 2,780,077 – published 5 February, 1957).
As to claim 15, HESSE, as modified by KAJITANI and NISSAN MOTOR CORPORATION, teaches that outdoor air is supplied to the air-cooled heat exchanger in the air conditioning mode (as taught and discussed within the rejection of claims 11-14 by the teachings of KAJITANI), but the combination does not further disclose wherein in (a), the outdoor air existing at a cowl is introduced toward the air-cooled heat exchanger in the air conditioning mode.
However, JACOBS is within the field of endeavor provided an air conditioning system within a vehicle (col.1, lines 15-17). Particularly, the air conditioning system, which includes an air cooled heat exchanger(38) of the air conditioning system in communication with a cowl (50) that supplies outdoor air(col.2, lines 7-19) to the air-cooled heat exchanger in the air conditioner mode. Specifically, JACOBS designs a self-contained air conditioning unit which may be installed as a unit in a factory, for assembly of the vehicle components, to be housed within the engine compartment for simple and compactness (col.1, lines 19-26). Knowing that vehicles are limited within space by design, it would be beneficial for one having ordinary skill within the art to design components for simplicity and compactness to maximize passenger compartment room and storage room (e.g., trunk space and/or space for transporting goods and passengers). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify HESSE, in view of KAJITANI and NISSAN MOTOR CORPORATION, by the teachings of JACOBS to provide the air-cooled heat exchanger is specifically provided to be supplied an outdoor air via a cowl in an air conditioner mode for the above reasons. In doing so, it would be evident that the structure taught by HESSE, in view of KAJITANI and NISSAN MOTOR CORPORATION, provides the air-cooled heat exchanger is specifically provided to be supplied and outdoor air via a cowl in an air conditioner mode from the exterior, such as the one taught by JACOBS.

As to claim 16, HESSE, as modified by KAJITANI and NISSAN MOTOR CORPORATION, teaches that outdoor air is supplied to the air-cooled heat exchanger in the air conditioning mode (as taught and discussed within the rejection of claims 11-14 by the teachings of KAJITANI), but the combination does not further disclose wherein in (a), the outdoor air existing below and undercover of an engine room is introduced toward the air-cooled heat exchanger in the air conditioning mode.
However, JACOBS is within the field of endeavor provided an air conditioning system within a vehicle (col.1, lines 15-17). Particularly, the air conditioning system, which includes an air cooled heat exchanger(38) of the air conditioning system in communication with an undercover (30) of an engine room (14; see figures 2-3, wherein the undercover is positioned within the engine room) that is supplied with an outdoor air (col.2, lines 7-19) to the air-cooled heat exchanger in the air conditioner mode. Specifically, JACOBS designs a self-contained air conditioning unit which may be installed as a unit in a factory, for assembly of the vehicle components, to be housed within the engine compartment for simple and compactness (col.1, lines 19-26). Knowing that vehicles are limited within space by design, it would be beneficial for one having ordinary skill within the art to design components for simplicity and compactness to maximize passenger compartment room and storage room (e.g., trunk space and/or space for transporting goods and passengers). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify HESSE, in view of KAJITANI and NISSAN MOTOR CORPORATION, by the teachings of JACOBS to provide the air-cooled heat exchanger is specifically provided to be supplied an outdoor air that exists below an undercover of an engine room. In doing so, it would be evident that the structure taught by HESSE, in view of KAJITANI and NISSAN MOTOR CORPORATION, provides the air-cooled heat exchanger is specifically provided to be supplied and outdoor air via existing air under an undercover of an engine room in an air conditioner mode from the exterior, such as taught by JACOBS.

Allowable Subject Matter
Claims 4-6 and 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 4-6, and 9 are allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  
Applicant has provided the limitations of now, cancelled claims 8 and 10 within now, independent claims 4 and 9, respectively. Previous statements of reasons indicating allowable subject matter directed to the limitations now incorporated in claims 4 and 9 may be found in the Non-Final Rejection mailed on 3 February, 2021.

Response to Arguments
Applicant's arguments filed 3 May, 2021 have been fully considered but they are not persuasive. 
At page 13, Applicant asserts “What is lacking is any description of how this modification could be made to Hesse’s invention. The rejection must be withdrawn for this reason alone”, and then, refers to an embodiment of HESSE (figures 3 or 4) which provides an alternative to increasing heating, so as to suggest that someone having ordinary skill within the art would not look to modify the invention of HESSE.
First, the Examiner points to MPEP §2145 – III, which states “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures.").”  A description of how a modification between HESSE and KAJITANI, to incorporate the features as taught by KAJITANI, is not required within such a rejection. The only requirement is that HESSE, when combined with the teachings of KAJITANI, does not change the principle of operation of HESSE or render HESSE inoperable for its intended purpose. See MPEP §2143.01.  As KAJITANI teaches the use of desired temperature air to provide heating or cooling within the heat exchanger, i.e., resulting in the heat exchanger to be a condenser in the air conditioning mode and evaporator in the heat pump mode, under the same modes of operation of HESSE, it is not found that HESSE is inoperable for its intended purpose or the mode of operation of HESSE is changed.  Due to this, the Examiner is not persuaded to Applicant’s arguments of how the modification can be made.
Secondly, Applicant is relying upon an alternate embodiment than that of the Examiner to make their argument at page 13 of Applicant’s Remarks/Amendments. The Examiner within the rejection is relying upon the base invention of HESSE, characterized by figure 1.  While HESSE discloses an alternative embodiment, it does not provide that the embodiment of figure 1 would not be capable of being modified by one having ordinary skill within the art for the purposes of increasing heating capacity and efficiency, while alternatively preventing decreases in cooling capacity and efficiency based on providing a desired air type to an air-cooled heat exchanger within a desired mode of vehicle’s air conditioning system as taught by KAJITANI. As Applicant has failed to provide any reasoning as to why the base invention of HESSE, relied upon in the rejection, could not be modified by KAJITANI, the Examiner is not persuaded to Applicant’s assertions. See MPEP §2145-I.
At page 14, Applicant asserts similar arguments to claims 11, 7, 9, and 15-16. Again, the Examiner is not persuaded to such arguments, as described above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        7/29/2021

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763